DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Status of Actions/Status of Claims
Receipt of Arguments/Remarks filed on 08/26/2022 is acknowledged. Claims 1-19 are pending. Claims 1, 3-4, 7, 15, and 17 are amended. Claims 8-14, and 18-19 remains withdrawn. Claim 20 is cancelled. Claims 1-7, and 15-17 are the object of the present Office Action. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/23/2022 and 09/14/2022 were filed after the mailing date of the Non-Final Office Action on 06/03/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the Examiner.
Modified Rejections as Necessitated by the Amendment Filed on 08/26/2022
Applicant Claims
Applicant claim a solid antimicrobial/virucidal composition consisting essentially of from about 50 wt-% to about 75 wt-% of a strong acid, wherein the strong acid is methane sulfonic acid, phosphoric acid, sulfuric acid, sodium bisulfate, or a combination thereof, and from about 8-55% weak acid wherein the weak acid is lactic acid, citric acid, maleic acid, or a combination thereof, based on total composition weight; and optionally, from about 1 wt-% to about 25 wt-% of at least one additional functional ingredient; at least one anionic surfactant comprising a sulfonate, sulfate and/or carboxylate; and at least one nonionic surfactant and/or a solidifying agent; wherein it is effective against norovirus and is non-flammable; wherein the anionic surfactant is a linear alkyl benzene sulfonic acid C8-C22, and/or alpha sulfonated carboxylic acid or its ester; wherein the nonionic surfactant is an alkoxylated surfactant having an ethylene oxide-propylene oxide (EO/PO) block copolymer and wherein the at least one solidifying agent comprises urea, PEG, an alkali metal salt and/or an alkaline earth metal salt; wherein the composition forms a use solution when diluted with water, which has a pH of about 1.5-4; wherein the anionic surfactant comprises about 0.1-38% of the solid composition; wherein the  additional functional ingredient is a defoaming agent, wetting agent, anti-redeposition agent, solubility modifier, etc., and wherein the solidifying agent is urea, PEG and/or a solidifying polymer.  
Applicant also claims a solid virucidal composition consisting essentially of from about 50 wt-% to about 75 wt-% of a strong acid, wherein the strong acid is methane sulfonic acid, phosphoric acid, sulfuric acid, sodium bisulfate, or a combination thereof, based on total weight of the composition; from about 8 wt-% to about 55 wt-% of a weak acid, wherein the weak acid is lactic acid, citric acid, maleic acid, or a combination thereof, based on total weight of the composition; at least one anionic surfactant comprising a sulfonate, sulfate and/or carboxylate;  at least one nonionic surfactant and/or at least one solidifying agent; and optionally, from about 1 wt-% to about 25 wt-% of at least one additional functional ingredient;; and wherein the composition is effective at providing at least a 3 log reduction to complete inactivation of norovirus and is non-flammable.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-7, 15 and 17 are rejected under 35 U.S.C. 102(a)(1)/ 102(a)(2) as being anticipated by Carlson et al. (US 6,432,906 B1), hereinafter Carlson.
CARLSON teaches solid acid cleaning block stable composition for general purpose cleaning and for cleaning hard surfaces (Abstract). The block contain substantially useful concentrations of liquid acid materials, but are in the form of a stable solid. Carlson generically teaches a solid acid cleaner composition with 5-75% acidulant, 10-45% urea, 10-45% total surfactant, i.e. 1-30% anionic and 5-15% anionic, aqueous liquid at 0-15%, and defoamer at 0-5%. Carlson expressly teaches solid compositions 1-42 of the claimed components in varying amounts within the claimed range.  For example, working example 8 consists of 40% phosphoric acid and 10% sulfonic acid, which reads on the 50% strong acid component claimed; 10% citric acid, reading on the weak acid claimed: 23% urea, reading on the solidifying agent; 10% nonyly phenol 6.5% ethoxylate, reading on the non-ionic surfactant; 10% linear alkane sulfonate, reading on the anionic surfactant; and fragrance at 2% for the one functional ingredient (Col. 9-10). As such, Claims 1-2, 6-7, 15, and 17 are anticipated.
Regarding the limitation of “wherein the composition is effective against norovirus and is non-flammable”, because Carlson teaches the same composition, which the instant claim and specification notes for its effectivity against norovirus and being nonflammable (p. 4, Brief Summary), Carlson therefore renders obvious these features of the claim as it is an inherent property of the composition. Because the prior art composition is the identical composition claimed, the composition must necessarily have the characteristics being claimed. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson as applies to the rejection of Claims 1-2, 6-7, 15, and 17 above. 
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Carlson have been set forth supra.
Ascertainment of the difference between the prior art and the claims
Carlson does not exemplify the features of Claim 1 specifically with linear alkyl benzene sulfonic acid, with ethylene oxide-propylene oxide, and with a use pH of from about 1.5 to about 4., and wherein the composition provides 3 log reduction to complete inactivation of norovirus. However, Carlson recognizes and expressly teaches the use of a composition comprising weak acid citric acid, strong acid glycolic acid, ethoxylate, and urea with nonionic surfactant EO/PO block copolymer and anionic surfactant linear alkyl benzene sulfonic acid (Composition A, Col 11), and relates that the composition has a pH value of 2.41. The composition effectively reduced the S. aureus and E. coli by 3 log reduction (Col. 11-12). 

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
Carlson has taught different combinations of the claimed weak and strong acids with the claimed nonionic and anionic surfactant, and urea, with functional agents, arriving at a solid microbicidal cleaning composition.  Carlson has taught the combination of weak acid citric acid, a strong acid, urea, EO/PO block copolymer, linear alkyl benzene sulfonic acid as LAS to obtain a composition that has a pH value of 2.41 and is an effective microbicide.  Carlson comprehends and has exemplified that there are many strong acids which include sulfuric acid, sulfamic acid, phosphoric acid, etc.; and that the amounts of components can be optimized. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to replace the glycolic acid with another acids, i.e. sulfuric acid, sulfamic acid, phosphoric acid. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. See MPEP 2143.  
Regarding the amounts, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. 
As above, because Carlson teaches the same composition, which the instant claim and specification notes for its effectivity against norovirus and being nonflammable (p. 4, Brief Summary), Carlson therefore renders obvious these features of the claim as it is an inherent property of the composition.
Response to Arguments:
Applicant's arguments filed 08/26/2022 have been fully considered but they are moot because the new ground of rejection necessitated by the amendment does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

No claims are allowed.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616